Name: COMMISSION REGULATION (EEC) No 1665/93 of 29 June 1993 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: prices;  trade policy;  processed agricultural produce
 Date Published: nan

 30 . 6. 93 Official Journal of the European Communities No L 158/23 COMMISSION REGULATION (EEC) No 1665/93 of 29 June 1993 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter result of the reduction in the intervention price applicable from 1 July 1993 and the security to be lodged should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3), as last amended by Regulation (EEC) No 2045/91 (4), and in particular Article 7a thereof, Whereas Commission Regulation (EEC) No 3143/85 (% as last amended by Regulation (EEC) No 3774/92 (6), introduced a scheme for the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter ; Whereas Council Regulation (EEC) No 2072/92 of 30 June 1992 fixes the target price for milk and the inter ­ vention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses for two annual periods from 1 July 1993 to 30 June 1995 Q ; whereas that Regulation provides for a reduction in the intervention price for butter from 1 July 1993 ; Whereas, therefore, the sale price for butter provided for in Regulation (EEC) No 3143/85 should be adjusted as a Article 1 Article 2 of Regulation (EEC) No 3143/85 is hereby amended as follows :  in paragraph 1 , 'ECU 196' is replaced by 'ECU 183',  in the first indent to the first subparagraph of para ­ graph 4, 'ECU 215' is replaced by 'ECU 202'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993 . This Regulation shall ' be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 13. (2) OJ No L 215, 30 . 7. 1992, p. 64. O OJ No L 169, 18 . 7. 1968 , p. 1 . (&lt;) OJ No L 187, 13 . 7. 1991 , p. 1 . (5) OJ No L 298, 12. 11 . 1985, p. 9 . (6) OJ No L 383, 29 . 12. 1992, p. 48 . 0 OJ No L 215, 30 . 7. 1992, p. 65.